Case: 11-20373    Document: 00511790108         Page: 1     Date Filed: 03/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                         March 15, 2012

                                      No. 11-20373                        Lyle W. Cayce
                                                                               Clerk

KAREN McPETERS, individually, and on behalf of those individuals, persons
and entities who are similarly situated,

                                                  Plaintiff-Appellant
v.

THE HONORABLE FREDERICK E. EDWARDS, Individually and in His
Capacity as the District Judge of the 9th District Court Montgomery County,
Texas; BARBARA GLADDEN ADAMICK, Individually and as The District
Court Clerk of Montgomery County, Texas; MONTGOMERY COUNTY,
TEXAS; and REED ELSEVIER, INC. d/b/a LexisNexis

                                                  Defendants-Appellees



              Appeal from the United States District Court for the
                          Southern District of Texas
                           USDC No. 4:10-cv-01103


Before BENAVIDES, STEWART, and GRAVES, Circuit Judges.
BENAVIDES, Circuit Judge:*
        Plaintiff-Appellant Karen McPeters appeals the district court’s dismissal
of her suit against Defendants-Appellees the Honorable Frederick Edwards,
Barbara Adamick, Montgomery County, and Reed Elsevier, doing business as


       *
        Pursuant to FIFTH CIRCUIT RULE 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in FIFTH CIRCUIT RULE 47.5.4.
   Case: 11-20373    Document: 00511790108      Page: 2   Date Filed: 03/15/2012



                                  No. 11-20373

LexisNexis. Judge Edwards designated an employment discrimination suit filed
by McPeters as an electronic filing (“e-file”) case, thereby requiring that she pay
certain fees imposed by LexisNexis in order to file pleadings and other court
documents electronically. In the district court, McPeters sought to have the e-
filing fees declared unconstitutional as denying her access to the courts, as well
as in violation of the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), 18 U.S.C. §§ 1961-68. She also brought various state and common-law
claims, over which the district court declined to exercise supplemental
jurisdiction once it had dismissed her constitutional and federal claims.
      After considering the record, the parties’ briefs and the arguments
contained therein, as well as entertaining oral argument, this Court is of the
firm commitment that no reversible error has been shown. The ruling of the
district court is therefore AFFIRMED.




                                        2